DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indentations passing all the way through must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Regan et al US 2014/0223696.
Regarding claim 1, O’Regan discloses a one-piece collar  made of flexible plastics (O’Regan, ¶0022: line 3) material and intended to be worn by a person or a pet, the collar comprising a tightening structure consisting of a buckle (18) located substantially on the proximal part of said collar, namely a buckle of which the hollow interior defines a tunnel delimited by a top on the upper part thereof and by a bottom on the lower part thereof (O’Regan, Figure 7), said tunnel being capable of receiving, longitudinally and by threading, a strap (16) which forms the distal part of the collar, namely a strap of which the inner face intended to be in contact with the bottom of the buckle has a plurality of indentations (at 30) which pass all the way therethrough, characterized in that a first projecting structure (48b) is formed longitudinally on the top of the buckle and a second projecting structure (50c) is formed transversely to the center of the bottom of the buckle, the first and second projecting structures facing one another without touching, in that the space between the first projecting structure and the bottom is intended for having the strap pass therethrough such that, when the strap is threaded inside the buckle and in order for the collar as a whole to be tightened, the first projecting structure abuts the top face of said strap so as to exert a local holding pressure thereon, and in that the second 
Regarding claim 2, O’Regan further discloses the first projecting structure formed longitudinally on the top of the buckle also has two bulges (48b, 48c) each located at one of the ends of said projecting structure such that said bulges straddle the indentation in the strap so as to clamp around said strap (O’Regan, Figure 9).
Regarding claim 3, O’Regan further discloses the central part of the first projecting structure is slightly set back from the two bulges (O’Regan, Figure 7).
Regarding claim 4, O’Regan further discloses the second projecting structure formed transversely to the center of the bottom of the buckle forms a tooth of which the lateral part located on the side opposite to the insertion direction of the strap is at least on a line with the bottom of the buckle or is slightly inclined toward the threading direction of the strap (O’Regan, Figure 7).
Regarding claim 6, O’Regan further discloses the bottom comprises, in addition to the tooth on its central part, a tooth (50a) on the proximal part of the buckle and another tooth (50d) on the distal part of the buckle.  
Regarding claim 7, O’Regan further discloses the teeth are equidistant by a length corresponding to the spacing between two successive indentations such that each of the two teeth and engages with indentations when the strap is threaded into the buckle (O’Regan, Figure 9).
Regarding claim 8, O’Regan further discloses the indentation in the strap has a cross section that is substantially in the shape of a parallelogram, antiparallelogram, triangle or a combination of these shapes (O’Regan, Figure 9).
Regarding claim 9, O’Regan further discloses the buckle has openings (42, 44, 46) in each of its lateral faces, said openings delimiting a constriction structure for both the top and the bottom of the buckle, the top and the bottom of the buckle being interconnected by lugs (20, 22).
Regarding claim 12, O’Regan further discloses the bottom comprises, in addition to the tooth (50b) on its central part, a tooth (50a) on the proximal part of the buckle and another tooth (50d) on the distal part of the buckle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan et al US 2014/0223696 in view of Yah et al WO 2017123869.
Regarding claim 10, O’Regan discloses the device of claim 1 but does not disclose the hardness of the material. Yan teaches a collar with a hardness between 60 Shore A and 60 Shore D (O’Regan, ¶0007). It would have been obvious to one of ordinary skill in the art at the time of the invention for the hardness of the material of O’Regan to be between 60 Shore A and 60 Shore D, as to ensure the collar was both flexible and strong. 
Regarding claim 11, O’Regan discloses the device of claim 1 being capable of containing an active material but does not disclose the active material. Yan teaches a collar comprising an active material (Yan, ¶0030). It would have been obvious to one of ordinary skill in the art at the . 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: O’Regan does not disclose the claimed dimensions. Modifying the bundle fastener of O’Regan to meet the detailed claimed dimensions would be improper hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642